United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                  October 11, 2006
                        FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                             No. 06-60091
                           Summary Calendar



LEEVAC SHIPYARDS;
LOUISIANA WORKERS’ COMPENSATION CORP
                                             Petitioners,

                                 versus

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, US DEPARTMENT
OF LABOR; GABRIEL OAKS
                                        Respondents.




               Petition for Review of an Order of the
                        Benefits Review Board
                            (05-0350)



Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Leevac Shipyards and its insurance carrier, Louisiana Workers’

Compensation Corporation, petition this court for review of an

administrative decision by the benefits review board and the

administrative   law   judge   granting   disability   benefits     to    the

claimant.   The claimant filed for benefits under the Longshore and

Harbor Workers’ Compensation Act, as amended, 33 U.S.C. § 901 et


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
seq.   The ALJ found that claimant’s back injury and headaches were

causally related to an accident that he suffered at work on

February 11, 2001, and awarded medical expenses and continuing

temporary total disability benefits.          The benefits review board

affirmed the ALJ’s order.       We also affirm.

       The ALJ’s factual findings must be supported by substantial

evidence.     SGS Control Services v. Director, Office of Workers’

Compensation Programs, U.S. Department of Labor, 86 F.3d 438 (5th

Cir. 1996).    “Substantial evidence” is evidence that a reasonable

mind might accept as adequate to support a conclusion.                Noble

Drilling v. Drake, 795 F.2d 478 (5th Cir. 1986).

       The ALJ’s finding of causation is supported by substantial

evidence, even without reference to the Section 20(a) presumption.

Both the claimant and his wife testified that his headaches were

different,    and   more   severe,   after   his   work   accident.   Their

testimony was corroborated by his treating physician, Dr. Goldware,

who testified that the herniated disc at C5-6 was caused by the

claimant’s work accident and was not aggravated by a subsequent

automobile accident.       Accordingly, the order of the ALJ is

       AFFIRMED.




                                      2